Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
References Oketani (US 2019/0104449), Yang et al (US 2019/0364449), Osterling (US 20220123812) and Kington (US 2022/0167241) are cited because they are pertinent to the method and apparatus for beam management.  However, none of the cited references teaches or suggests a method for wireless communications at a first user equipment (UE), 2comprising: 3determining sets of beamforming weights for uplink communications, each set of the 4sets of beamforming weights corresponding to a respective transmit beam of a set of transmit 5beams, each transmit beam of the set of transmit beams having a same main lobe signal 6strength property as each other transmit beam of the set of transmit beams, and each transmit 7beam of the set of transmit beams further having one or more side lobe signal strength 8properties that are different than one or more side lobe signal strength properties of each of 9the other transmit beams of the set of transmit beams; 10transmitting a set of signals, each signal of the set of signals transmitted on a 11respective transmit beam of the set of transmit beams; 12receiving an indication of a subset of the sets of beamforming weights after 13transmitting the set of signals based at least in part on at least a first transmit beam of the set 14of transmit beams corresponding to a first set of beamforming weight of the sets of 15beamforming weights causing interference at a second UE; and 16transmitting a second signal using a second set of beamforming weights of the sets of 17beamforming weights based at least in part on the indication, the subset of the sets of 18beamforming weights comprising the second set of beamforming as recited in claim 1 and similar limitations as recited in the corresponding apparatus claim 26 and further limitations of the dependent claims 2-12 and 27-28 or a method for wireless communications at a user equipment (UE), comprising: receiving, from a first UE, an indication of a training procedure to determine one or more sets of beamforming weights of sets of beamforming weights to be used by the first UE to transmit, each set of the sets of beamforming weights corresponding to a respective transmit beam of a set of transmit beams, each transmit beam of the set of transmit beams having a same main lobe signal strength property as each other transmit beam of the set of transmit beams, and each transmit beam of the set of transmit beams further having one or more side lobe signal strength properties that are different than one or more side lobe signal strength properties of each of the other transmit beams of the set of transmit beams; receiving, from the first UE, a set of signals, each signal of the set of signals received from a respective transmit beam of the set of transmit beams; determining that one or more of the set of signals from the first UE interfere with reception of a second signal at the UE; and transmitting, based at least in part on the determining, an indication of a subset of the sets of beamforming weights related to subsequent transmissions by the first UE as recited in claim 13 and similar limitations as recited in the corresponding apparatus claim 29 and further limitations of the dependent claims 14-25 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636